Exhibit 10.2

GENERAL CLAIMS RELEASE

CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as the “Company”) and “I” Nancy
Cooper (hereinafter referred to as “I” or “Releasor”) agree as follows:

1. I acknowledge that the Company advised me to read this agreement (the
“Agreement”) and carefully consider all of its terms before signing it. The
Company gave me 21 calendar days to consider this Agreement. I acknowledge that:

 

  (a) To the extent I deemed appropriate, I took advantage of this period to
consider this Agreement before signing it;

 

  (b) I carefully read this Agreement;

 

  (c) I fully understand it;

 

  (d) I am entering into it knowingly and voluntarily;

 

  (e) To the extent I decide to sign and return this Agreement to the Company
prior to the 21 days that I have been provided to consider it, I acknowledge
that I have done so voluntarily;

 

  (f) In the event the Company makes changes to the offer contained in this
Agreement, whether material or immaterial, I understand that any such changes
will not restart the 21 day consideration period provided for in Paragraph 1
above;

 

  (g) The Company advised me to discuss this Agreement with my attorney (at my
own expense) before signing it and I decided to seek legal advice or not seek
legal advice to the extent I deemed appropriate; and,

 

  (h) I understand that the waiver and release contained in this Agreement does
not apply to any rights or claims that may arise after the date that I execute
the Agreement.

2. I understand that I may revoke my release of claims under the Age
Discrimination in Employment Act (“ADEA”) under Paragraph 4 of this Agreement
within seven (7) days after I sign this Agreement by providing written notice on
or before the seventh (7th) day after signing this Agreement to the Company’s,
Chief Human Resources Officer, located at One CA Plaza, Islandia, New York,
11749. I understand and agree that the Company will not send me any of the
consideration described in paragraph 3 below until the seven (7) day revocation
period has expired. I further understand and agree that if I choose to revoke my
release of claims under ADEA (a) I will only receive 10% of the Release Payment
being offered to me under Paragraph 3 of this Agreement; and, (b) all other
provisions of this Agreement, including my release of non-ADEA claims shall
remain in full force and effect.

3. In exchange for my full acceptance of the terms of this Agreement on or
before June, 6, 2012, the Company agrees to pay me the sum of $600,000 (the
“Release Payment”). I

 

1



--------------------------------------------------------------------------------

acknowledge and agree that I have received all amounts due to me, including in
respect of any salary, bonus, severance, benefits and incentive compensation
(including any equity-based compensation).

I understand and agree that the Company will make normal withholdings from the
Release Payment for things such as federal, state and local taxes and that such
payment will be made to me in a lump sum payable with the Company’s first full
payroll cycle following my return of this executed Agreement and the expiration
of the 7 day revocation period referenced in paragraph 2 of this Agreement.

4. To the greatest extent permitted by law, I release the Company from any and
all known or unknown claims and obligations of any nature and kind, in law,
equity or otherwise, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I execute this
Agreement. The claims I am waiving and releasing under this Agreement include,
but are not limited to, any claims and demands that directly or indirectly arise
out of or are in any way connected to my employment with the Company or the
Company’s termination of my employment; any claims or demands related to salary,
bonuses, severance commissions, benefits, incentive compensation (including
equity-based compensation), stock, stock options, or any other payments or
ownership interest in the Company; and, any claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the New York State Human
Rights Law, the New York State Labor Law and any other federal law, state law,
local law, common law, or any other statute, regulation, or law of any type. I
also waive any right to any remedy that has been or may be obtained from the
Company through the efforts of any other person or any government agency.

I specifically acknowledge that I have been fully and completely compensated for
all hours worked during my tenure with the Company and that I have been paid all
wages, commissions, equity-based compensation, benefits, and payments due me
from the Company, in accordance with the provisions of the Fair Labor Standards
Act and any other federal, state, or local law governing my employment with the
Company.

5. I understand and agree that the waiver and release of claims contained in
paragraph 4 of this Agreement shall not apply to any of the following:

 

  a. Any rights I may have under this Agreement;

 

  b. Any rights I may have under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”);

 

  c. Any rights I may have related to vested monies that I may have within the
Company’s 401(k) plan;

 

2



--------------------------------------------------------------------------------

  d. Any claim I may have for indemnity under state law which cannot be waived
by virtue of state law.

6. I acknowledge that the Company is under no obligation to make the payment
being provided to me pursuant to paragraph 3 of this Agreement, and that the
Company will do so only subject to my agreement to, and compliance with, the
terms of this Agreement.

7. By signing this Agreement, I warrant that I have not filed and that I will
not file any claim or lawsuit relating to my employment with the Company or any
event that occurred prior to my execution of this Agreement. I understand and
agree that nothing in this Agreement shall be interpreted or applied in a manner
that affects or limits my otherwise lawful ability to bring an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) or other
appropriate federal, state, or local administrative agency. However, I
understand and agree that by signing this Agreement, I am releasing the Company
from any and all liability arising from the laws, statutes, and common law, as
more fully explained in paragraph 4 of this Agreement. I further understand and
agree that I am not and will not be entitled to any monetary or other comparable
relief on my behalf resulting from any proceeding brought by me, the EEOC, or
any other person or entity, including but not limited to any federal, state, or
local agency. I understand that as part of my release of claims under this
Agreement, I am specifically assigning to the Company my right to any recovery
arising from any such proceeding. I also understand and agree that to the extent
permitted by law, in the event I file any claim or lawsuit relating to my
employment with the Company or any event that occurred prior to my execution of
this Agreement, I shall be liable for any damages or costs incurred by the
Company in defending against such lawsuit, including the Company’s reasonable
attorney’s fees and costs.

8. I understand and agree that nothing in this Agreement, shall be interpreted
or applied in a manner that affects or limits my otherwise lawful ability to
challenge, under the Older Workers Benefit Protection Act (29 U.S.C. §626), the
knowing and voluntary nature of my release of any age claims in this Agreement
before a court, the EEOC, or any other federal, state, or local agency.

9. Except as set forth in this Agreement, I understand, acknowledge, and
voluntarily agree that this Agreement is a total and complete release by me of
any and all claims which I have against the Company as of the effective date of
this Agreement, both known or unknown, even though there may be facts or
consequences of facts which are unknown to me.

10. I understand and agree that this Agreement is not an admission of guilt or
wrongdoing by the Company and I acknowledge that the Company does not believe or
admit that it has done anything wrong. I will not state that this Agreement is
an admission of guilt or wrongdoing by the Company and also will not do anything
to criticize, denigrate, or disparage the Company.

 

3



--------------------------------------------------------------------------------

11. I certify that I have complied with the provisions of the Employment and
Confidentiality Agreement (or similar agreement) that I signed when I began
working for the Company (the “Confidentiality Agreement”) and that I have not
done or in any way been a party to, or knowingly permitted, any of the
following:

 

  a. disclosure of any confidential information or trade secrets of the Company;
and

 

  b. retention of any confidential materials (including product and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by me or others during my employment or any other
property (intellectual or physical) that belongs to the Company.

12. I understand and agree that I have a continuing obligation to preserve as
confidential (and not to reveal to anyone or use, for myself or anyone else) any
trade secret, know-how or confidential information created or learned by me
during my employment with the Company. By signing this Agreement, I confirm my
promise to perform each and every one of the obligations that I undertook in the
Confidentiality Agreement. I expressly confirm that I know of no reason why any
promise or obligation set forth in the Confidentiality Agreement should not be
fully enforceable against me. I understand that the terms of the Confidentiality
Agreement are incorporated into this Agreement by reference.

13. I acknowledge that any actual or threatened violation of Paragraphs 11 or 12
would irreparably harm the Company, and that the Company will be entitled to an
injunction (without the need to post any bond) prohibiting me from committing
any such violation. I further agree that the provisions of Paragraphs 11 and 12
are reasonable and necessary for the protection of the Company’s legitimate
business interests, and I agree that I will not contend otherwise in any lawsuit
or other proceeding. I further agree that I will pay the reasonable attorney’s
fees incurred by the Company as well as any damages the Company may incur as a
result of my breaching the provisions of paragraphs 11 or 12.

14. I agree that if I am notified that any claim has been filed against me or
the Company that relates to my employment with the Company, I will provide
prompt written notice of the same to the Company, and shall cooperate fully with
the Company in resolving any such claim. Further, I agree that I will make
myself reasonably available to Company representatives in connection with any
and all claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings relating to my tenure with the Company. I further
agree that I will provide the Company with any information and/or documentation
in my possession or control that it may request in connection with any and all
claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to my tenure with the Company. I further agree that if
requested to do so by the Company, I will provide declarations or statements,
will meet with attorneys or other representatives of the Company, and will
prepare for and give depositions or testimony

 

4



--------------------------------------------------------------------------------

on behalf of the Company relating to any claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings related to my tenure with
the Company. I understand and agree that to the extent my compliance with the
terms of this paragraph 14 requires me to travel or otherwise incur out of
pocket expenses, the Company will reimburse me for any such reasonable expenses
that I incur.

15. This Agreement and the Confidentiality Agreement contain the entire
agreement between me and the Company regarding the subjects addressed herein,
and may be amended only by a writing signed by myself and the Company’s Chief
Human Resources Officer. I acknowledge that the Company has made no
representations or promises to me other than those in this Agreement. If any one
or more of the provisions of this Agreement is determined to be illegal or
unenforceable for any reason, such provision or other portion thereof will be
modified or deleted in such manner as to make this Agreement, as modified, legal
and enforceable to the fullest extent permitted under applicable law.

16. This Agreement binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Company.

17. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that I may incur on account of non-compliance with Section 409A.

18. This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York, County of Suffolk shall have sole and exclusive jurisdiction over any
claim or cause of action relating to this Agreement, my employment with the
Company, or my separation from the Company. I will accept service of process as
provided under New York law or by registered mail, return receipt requested, and
waive any objection based upon forum non conveniens or as to personal
jurisdiction over me in the state or federal courts of the State of New York,
County of Suffolk. The choice of forum set forth in this paragraph shall not be
deemed to preclude the enforcement of any judgment obtained in such forum in any
other jurisdiction.

19. I understand and agree that the terms and conditions of this Agreement are
confidential. I will hold these terms and conditions in strict confidence and
not disclose the content of this Agreement to anyone, except my spouse/domestic
partner, as required by law, or as necessary to obtain financial or legal
advice. My violation of this promise will be considered a material breach of
this Agreement

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, I sign my name and enter this Agreement on behalf of myself, my
legal representatives, executors, heirs and assigns.

 

RELEASOR     BY:  

/s/ Nancy E. Cooper

      SIGNATURE      

Nancy E. Cooper

    May 23, 2012   NAME – PRINTED     DATE

Sworn and subscribed before me this the 23rd day of May, 2012.

 

By:  

/s/ Kathie Young

  Notary Public

NOTARIAL STAMP OR SEAL

 

 

 

CA, INC. BY:  

/s/ Guy Di Lella

DATE:   May 24, 2012

 

6